Citation Nr: 1709344	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  14-44 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable rating for a bilateral hearing loss disability. 


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1952 to January 13, 1954.

This matter is before the Board of Veterans' Appeals (the Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman. The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age. 38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran claims entitlement to an initial compensable disability rating for his service-connected bilateral hearing loss disability.

VA last evaluated the severity of the Veteran's bilateral hearing loss disability approximately four years ago in March 2013. Since that examination, on his December 2014 Substantive Appeal, the Veteran specified that his "hearing continues to deteriorate."  The Veteran is competent to attest to observations of worsening hearing loss, and the record is silent as to whether any potential worsening, when measured, would warrant the assignment of a compensable rating under the Rating Schedule.  

Although new VA examinations are not warranted based merely upon the passage of time, where a veteran claims that a disability has worsened in severity, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In light of the Veteran's competent lay assertions suggesting that his bilateral hearing loss disability may have worsened in severity since his last VA examination, an updated audiometric examination is necessary before VA can make a fully informed decision on the merits of the claim.

On remand, updated VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran an opportunity to identify any outstanding treatment records relevant to his claim.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  In particular, all relevant records of VA treatment for hearing loss, dating from 2011 to the present day should be associated with the claims file.   

2. Schedule the Veteran for a VA examination to assess the current severity of his service-connected bilateral hearing loss disability.  The claims folder, including this remand, must be sent to the examiner for review.

All indicated tests and studies, including a puretone audiometry test and a speech recognition test (Maryland CNC test), should be conducted. The examiner should also fully describe the functional effects of the Veteran's hearing disability. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered in formulating any opinions.

3. After completing the above, readjudicate the Veteran's claim based on the entirety of the evidence. If the claim remains denied, in whole or in part, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




